The opinion of the court was delivered by
COHEN, R.S., J.A.D.
On December 11, 1986, we decided this matter, reversing the order of the Division of Workers’ Compensation. Our opinion appears at 214 N.J.Super. 481. Part of our opinion deals with the matter of counsel fees in the Division. Respondent has since moved for reconsideration of that part of our opinion.
We grant the motion. On reflection we have determined that the appropriate course is to vacate that part of our opinion which deals with counsel fees and to remand the matter to the Division of Workers’ Compensation for the fixing of counsel fees for the proceedings in the Division which took place prior to the appeal to this court.
It is so ordered.